El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Hoy nos toca resolver si el llamamiento hereditario que hizo un testador a favor de la que era su esposa cuando otorgó el testamento, fue condicionado a que al momento de la muerte del testador no se hubiese disuelto el vínculo matrimonial entre ambos. Por entender que en el caso de marras el llamamiento fue puro, no sujeto a condición al-guna, confirmamos la sentencia dictada por el Tribunal de Circuito de Apelaciones, Circuito Regional I, San Juan.
r — H
Philip F. Licari y Flora Dorna González contrajeron ma-trimonio el 26 de agosto de 1958. El 29 de noviembre de 1972, el señor Licari otorgó un testamento abierto ante notario, mediante el cual instituyó como heredera universal de todos sus bienes a su entonces esposa Flora Dorna González. El matrimonio entre Philip Licari y Flora Dorna quedó disuelto mediante sentencia de divorcio por la causal de separación dictada por el entonces Tribunal Superior el 17 de abril de 1978; esto es, seis (6) años después de haberse otorgado el testamento abierto.
El señor Licari, quien era abogado admitido a ejercer la profesión en Puerto Rico, falleció el 12 de julio de 1995, es decir, transcurridos diecisiete (17) años del divorcio y de la liquidación de la sociedad de bienes gananciales que cons-tituía con Flora Dorna. Al momento de su fallecimiento, no le sobrevivieron ascendientes ni descendientes y sus pa-rientes más cercanos eran sus dos (2) sobrinas, las aquí peticionarias Marianne Antoniette Licari y Josephine Cro-ciffisa Licari, hijas del hermano del señor Licari. Del Re-gistro de Testamentos surge que el testamento abierto otorgado por Philip Licari nunca fue revocado.
Las sobrinas del señor Licari alegadamente guardaban una estrecha relación con él y éste les reiteró en varias *459ocasiones que ellas serían las herederas universales de to-dos sus bienes. Señalan las peticionarias, además, que acompañaron al señor Licari a reuniones, visitas y activi-dades familiares, que se ocuparon de su salud y sufragaron sus gastos personales y médicos en su última enfermedad, así como los gastos de su funeral.
El 13 de noviembre de 1995, las dos (2) sobrinas del causante presentaron ante el Tribunal de Primera Instan-cia una acción judicial contra Flora Dorna González en la cual impugnaron el testamento y solicitaron, entre otras cosas, que fueran declaradas únicas y universales herede-ras de Philip Licari.
La demandada, Flora Dorna, compareció representada por su tutor legal, José M. Náter, quien por conducto de su representación legal presentó solicitud de sentencia suma-ria y demanda de reconvención para que se nombrara un administrador judicial. Las sobrinas de Licari se opusieron a dicha solicitud y, en su lugar, solicitaron que se dictara sentencia sumaria a su favor.
El Tribunal de Primera Instancia dictó sentencia suma-ria a favor de la demandada, Flora Dorna, en la cual de-claró válido el testamento abierto otorgado por el Sr. Philip Licari a su favor. Inconforme, la parte demandante apeló ante el Tribunal de Circuito de Apelaciones, el cual con-firmó la sentencia dictada por el Tribunal de Primera Instancia. No conforme con la sentencia dictada por el foro apelativo, las demandantes Marianne Antoniette Licari y Josephine Crocifissa Licari, recurren ante nos. Plantean, en síntesis, que el testamento otorgado por el Sr. Philip Licari debió haberse declarado ineficaz porque en el testa-mento se utilizó por el causante el término “esposa” junto al nombre de la Sra. Flora Dorna. Interpretan que dicho uso condicionó la institución de heredero a que Flora Dorna fuera la “esposa” del causante. Exponen, además, su inconformidad con el vehículo procesal utilizado para la solución final de la controversia: la sentencia sumaria. Por *460último, entienden que el Tribunal de Circuito de Apelacio-nes debió aplicar la jurisprudencia norteamericana a la controversia de derecho sucesoral.(1)
Estando sometido el recurso para nuestra considera-ción, en octubre de 1998 se nos informó el fallecimiento de la Sra. Flora Dorna. Tras los trámites procesales corres-pondientes, ordenamos la sustitución de la parte correspondiente. Mediante Resolución de 12 de marzo de 1999 autorizamos la sustitución de la parte demandada por sus herederos.
Luego de haber examinado el recurso y los ilustrados alegatos sometidos por las partes, estamos en posición de resolver.
HH HH
A. El testamento es un negocio jurídico de especiales características, y como todo negocio jurídico tiene su médula en una voluntad, que en este caso se declara a través de las formalidades y solemnidades impuestas por la ley. L. Diez-Picazo, Sistema de Derecho Civil: derecho de familia y derecho de sucesiones, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 459. En reiteradas ocasiones este Tribunal ha expresado que la voluntad del testador es la “Ley de la Sucesión”. Fernández Franco v. Castro Cardoso, 119 D.P.R. 154 (1987); Calimano Díaz v. Rovira Calimano, 113 D.P.R. 702 (1983); Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967).
Las dificultades en materia de interpretación testamentaria radican en el hecho de que dicha interpretación del negocio jurídico (testamento) tiene lugar una vez falle-*461cido el testador, lo que imposibilita que éste pueda partici-par en el proceso interpretativo. Es otro el que se coloca en el lugar del testador para tratar de reconstruir lo que efec-tivamente quiso, pero teniendo en cuenta siempre que en el testamento se encuentra una declaración de voluntad que ha quedado cristalizada. Diez-Picazo, op. cit., pág. 459.
El Art. 624 del Código Civil establece el punto de partida para la interpretación de un testamento:
Toda disposición testamentaria deberá entenderse en el sen-tido literal de sus palabras, a no ser que aparezca claramente que fue otra la voluntad del testador. En caso de duda se obser-vará lo que parezca más conforme a la intención del testador, según el tenor del mismo testamento. 31 L.P.R.A. see. 2129.
Como se desprende de la lectura de dicho artículo, el testamento está presidido por el principio de la supremacía de la voluntad del testador. Esto no significa que su intér-prete deba indagar lo que quiso el testador como tarea pre-via a toda lectura de disposición testamentaria. El citado Art. 624 obliga como primera medida a colegir la voluntad del testador del texto mismo de la disposición testamentaria.
El intérprete no debe pasar de ahí cuando el texto de la cláusula testamentaria sea claro, de suerte que baste la simple lectura para determinar el propósito del testador. Sentencia española de 26 de noviembre de 1974. En ese sentido se ha señalado que cuando el lenguaje usado en un testamento es claro y la disposición testamentaria se manifiesta diáfanamente de la lectura literal de las disposiciones del testamento, la labor judicial resulta sencilla. Véanse: Moreda v. Rosselli, 141 D.P.R 674 (1996); Torre Ginés v. E.L.A., 118 D.P.R. 436 (1987).
Ahora bien, si luego de examinada la disposición testamentaria subsisten dudas sobre la voluntad del testador porque ella es oscura o ambigua, o está consignada en forma imprecisa, deficiente o contradictoria, será preciso *462“observatr] lo que parezca más conforme a la intención del testador según el tenor del mismo testamento”. (Enfasis suplido.) 31 L.P.R.A. see. 2129. Es lo que ha denominado en la doctrina civilista como medios intrínsecos de prueba de interpretación testamentaria.
Algunos de estos medios de interpretación son: el lógico, con énfasis en el elemento racional; el sistemático, con énfasis en la totalidad de las declaraciones testamentarias, y el teológico, con énfasis en el verdadero sentido que impulsó la voluntad del testador. Torre Ginés v. E.L.A., supra. El propósito fundamental de estos mecanismos consiste en tratar de derivar la voluntad real del testador de un análisis integrado del testamento; es decir, que no se analicen las disposiciones testamentarias considerando frases o palabras aisladas, sino la totalidad de la declaración de la voluntad, pues todas las cláusulas del testamento en su conjunto integran la verdadera voluntad del testador. Véase J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1977, T. V, Vol. 2, págs. 249-252.
Una vez agotada sin éxito la etapa de interpretación de la disposición mortis causa por medios de prueba intrínsecos, es que resulta permisible acudir a la prueba extrínseca. Esta forma de interpretación de testamentos consiste en acudir a conductas, declaraciones o actos del testador que por definición se hallan fuera del testamento para indagar la verdadera voluntad del testador. Diez-Picazo, op. cit., pág. 461.
La jurisprudencia española reiteradamente ha admitido la prueba extrínseca como recurso de interpretación testamentaria. En ese sentido se ha señalado que “[.N]o hay obstáculo legal que impida al juzgador, acudir, para la interpretación del contenido de las disposiciones testamentarias, a circunstancias exteriores al testamento (los llamados medios de prueba extrínsecos)”. S. de 8 de *463julio de 1940, Núm. 689, VII Repertorio de Jurisprudencia 425, 427. Sin embargo, ha insistido el Tribunal Supremo español que el uso de medios de prueba extrínsecos no es admisible cuando el resultado es aportar una expresión, no ya incompleta, sino inexistente. Es decir, como indican La-cruz y Sancho, para que las pruebas extrínsecas sean uti-lizables, es menester que el testamento en sí contenga una “disposición interpretable”. J.L. Lacruz Berdejo y F. A. Sancho Rebullida, Derecho de Sucesiones: Parte General, Barcelona, Ed. Bosch, 1971, Vol. 1, pág. 235; Véase, además, Puig Brutau, op. cit., pág. 254.
Los medios extrínsecos admisibles podrían ser testamentos anteriores, cartas, lo que se conocía sobre los hábitos y las costumbres del testador, el clima prevaleciente en sus relaciones de familia, el lenguaje que acostumbraba usar, y otros. E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. II, pág. 66.
Por otro lado, resulta pertinente señalar que en materia de la interpretación de testamentos es de enorme trascendencia examinar, entre otros asuntos, la cultura, las costumbres, mentalidad y hasta el grado de cultura jurídica del testador. (2)
Preciso es señalar, además, que debe tomarse en cuenta en la interpretación testamentaria el tipo de testamento otorgado. Esto es así porque, por ejemplo, en la redacción de un testamento abierto interviene un notario. Los notarios han de redactar los testamentos conforme a la voluntad del testador, adaptándola a las formalidades jurídicas para su eficacia. Por lo que, cuando el causante otorga un testamento abierto ante notario, éste es quien realiza la primera interpretación de la última voluntad del testador. Los notarios, como conocedores del Derecho que *464son, al redactar un testamento abierto han de ir refinando y moldeando las expresiones que allí se esbozan, de suerte que las palabras del testamento sean lo más fieles a lo querido por el testador. Véase Puig Brutau, op. cit., pág. 250.
Por último, es preciso destacar que, independientemente del método de interpretación testamentaria que sea preciso utilizar, la interpretación no puede sustituir la voluntad declarada del causante por otra no declarada en lo absoluto. Véase González Tejera, op. cit., pág. 55. Es decir, la interpretación del testamento no se extiende a incluir lo no dicho y a dar por cumplido lo omitido. Véase Rodríguez Sardenga v. Soto Rivera, 108 D.P.R. 733 (1979).
Una postura excesivamente liberal en materia de interpretación testamentaria, llegando incluso a suplir disposiciones inexistentes, puede, además de frustrar la voluntad del testador, tener el efecto de fomentar la litigación excesiva en este campo, con los costos sociales y económicos que ello implica. González Tejera, op. cit., pág. 57.
B. La interpretación del testamento, como la de cualquier otro negocio jurídico, debe encuadrarse en determinadas circunstancias temporales. Como señalamos anteriormente, para determinar el sentido de una cláusula testamentaria, el Art. 624 del Código Civil, supra, ordena atender la voluntad del testador. Es en este momento en el que surge el interrogante siguiente: al interpretar un testamento, ¿cuál será la voluntad determinante, la que tenía el testador al momento de testar o la que tenía al tiempo de su muerte? Esta legítima preocupación se ha expresado de la forma siguiente:
... [DJebido al periodo de vacado del testamento, a ese lapso de tiempo, más o menos largo según los casos, que necesaria-mente media entre la redacción y la apertura del mismo, las circunstancias personales del testador o las circunstancias ex-ternas directamente relacionadas con la interpretación de las cláusulas testamentarias pudieron modificarse o alterarse en-*465tre los dos momentos capitales de la vida del negocio de última voluntad, siendo en consecuencia, una la intención del testador al tiempo del otorgamiento del acto y otra, tal vez muy dife-rente, la que tuviera al tiempo de su muerte. J.B. Jordano Ba-rea, Interpretación del Testamento, Barcelona, Ed. Bosch, 1958, pág. 111.
Por la naturaleza jurídica del testamento, este es un negocio perfecto, acabado, cumplido, que adquiere carácter definitivo —aunque revocable— para el testador apenas formado éste. El testamento se perfecciona y cierra para el autor desde el momento de su redacción y suscripción. Véase Jordano, op. cit., pág. 119. En ese sentido ha señalado Jordano que “[l]a llamada voluntad verdaderamente última del testador es, por tanto, jurídicamente irrelevante: queda fuera del negocio. La nueva orientación de voluntad no puede valer ni como medio de interpretación, ni como negocio unilateral mortis causa, si no se reviste de la forma requerida". Id., pág. 119. Acertadamente señala este autor:
... Siendo esencialmente un negocio no recepticio que se cum-ple con la creación y simultánea emisión de la declaración de la voluntad, no hay ninguna razón para referir su interpretación al tiempo de la muerte del testador en lugar de al tiempo en el acto se formó de modo definitivo, aunque revocable.
La voluntad relevante es la expresada en el testamento y no la manifestada en época sucesiva. Si la disposición tiene dos sen-tidos, sólo valdrá el que es conforme a la intención que el tes-tador tenía al momento de testar y no es el que es conforme a una intención sucesiva. (Enfasis suplido.) Id., págs. 119-120.
El que determinemos que al interpretar un testamento, el énfasis deba radicar en la voluntad o intención del testador al momento de otorgar el testamento, está intrínsecamente relacionado con un asunto fundamental. Esta visión que hoy exponemos toma en cuenta que existe dentro de nuestro ordenamiento jurídico sucesorio civilista un mecanismo que posibilita que el testador manifieste cualquier cambio que ocurra en su voluntad: la revocación del testamento.
*466El Art. 668 del Código Civil, 31 L.P.R.A sec. 2231, con-sagra el principio de la revocabilidad de los testamentos al disponer, en lo pertinente, que “[t]odas las disposiciones testamentarias, son esencialmente revocables, aunque el testador exprese en el testamento su voluntad o resolución de no revocarlas”. El fundamento de este principio es que como se pretende que el testamento refleje la última volun-tad del otorgante, es necesario que cuando ésta cambie se pueda derogar o sustituir aquel testamento que la recogía. M. Albaladejo, Comentarios al Código Civil y compilacio-nes forales, Madrid, Ed. Edersa, 1983, T. IX, Vol. II, pág. 386.
El cambio de voluntad permite revocar el testamento. Sin embargo, si por alguna razón, éste no se revoca, será válido aunque encierre la voluntad que ya no se tiene. Dicho de otro modo, para que el cambio de voluntad del testador surta efectos jurídicos, éste debe expresarlo según la forma que permite el ordenamiento; es decir, habrá de revocarlo según las formas admitidas legalmente.(3) Esto ha sido expresado por el tratadista Manuel Albaladejo de la forma siguiente:
Según todo lo dicho, el cambio de voluntad permite revocar el testamento hecho. Pero si por la razón que sea, la revocación no se lleva a la práctica, valdrá el testamento que aún encierra la voluntad que ya no se tiene. Así que verdaderamente lo que importa no es que cambie de voluntad, sino que se teste de nuevo según la nueva voluntad.
En conclusión, la revocabilidad esencial del testamento, esta-blecida en amparo de la voluntad nueva, no hace prevalecer *467ésta inmediatamente, sino que sólo permite que el interesado la haga prevalecer cuando lo exprese en forma legal. (Énfasis suplido.) Albaladejo, op. cit., págs. 386-387.
Así, pues, como la voluntad o la intención del hombre puede variar hasta el momento de su muerte, se permite que se exprese, mediante la revocación, un cambio en ésta. Pero una vez el testador expresa su voluntad conforme a los instrumentos dispuestos por ley, ésta subsiste mientras el autor, durante su vida, no realice algún acto que para el legislador implique la revocación del testamento. Mientras, el testador no cambia su testamento, se presume que su voluntad persevera, tal y como quedó expresada en el testamento. González Tejera, op. cit., pág. 242.
C. Nuestro ordenamiento reconoce la libertad de disposición del testador o jus disponendi. No obstante, algunas disposiciones del Código Civil establecen limitaciones a este principio. Fernández Franco v. Castro Cardoso, supra. Así, por ejemplo, existe una porción de bienes de la cual el testador no puede disponer “por haberla (sic) reservado la ley a determinados herederos, llamados por esto herederos forzosos”. Art. 735 del Código Civil, 31 L.P.R.A. see. 2361.
El Art. 736 del Código Civil, 31 L.P.R.A. see. 2362, establece quiénes son herederos forzosos: los hijos y descendientes respecto de sus padres y ascendientes. A falta de los anteriores, los padres y ascendientes respecto de sus hijos y descendientes. También es heredero forzoso el viudo o la viuda, con respecto a la cuota viudal usufructuaria. El testador que no tiene herederos forzosos puede disponer por testamento de todos sus bienes o de parte de ellos a favor de cualquier persona que tenga capacidad para adquirirlos. Art. 692 del Código Civil, 31 L.P.R.A. see. 2281.
El Art. 719 del Código Civil, 31 L.P.R.A. see. *4682331, dispone que “[l]as disposiciones testamentarias, tanto a título universal, como particular, podrán hacerse bajo condición”. Sin embargo, el testador no podrá imponer sobre la legítima de los herederos forzosos gravamen, ni condición alguna. Art. 741 del Código Civil, 31 L.P.R.A see. 2367. Ahora bien, uno de los supuestos en los que el testa-dor puede gravar o condicionar un llamamiento hereditario es cuando le deja parte o todos sus bienes a un heredero no forzoso.
La condición es una determinación de voluntad incorporada a una disposición testamentaria que consiste en un acontecimiento futuro e incierto, de cuya realización el testador hace depender la eficacia de su disposición. González Tejera, op. cit, pág. 312. Si el efecto consiste en hacer depender la adquisición del derecho de la realización del hecho futuro, la condición es suspensiva, mientras que si el efecto de que ocurra el hecho futuro o incierto es la terminación de la adquisición del derecho, la condición es resolutoria. Puig Brutau, op. cit, pág. 322. Una vez aclarados estos aspectos es necesario determinar si en el caso de autos el llamamiento hereditario que hizo el testador estuvo sujeto a condición. Veamos.
WH HH
A. De entrada resulta pertinente señalar que Philip Licari, en ausencia de herederos forzosos, podía disponer de todos sus bienes a favor de cualquier persona. La con-tención principal de la parte demandante en el caso de autos es que el testador tenía la intención de instituir a Flora Dorna como su única y universal heredera, mientras ésta estuviera casada con él. Esto es, que el llamamiento estaba sujeto a una condición: que Flora Dorna siguiese siendo esposa del señor Licari al momento de la muerte de *469éste.(4) Para verificar la corrección de esta aseveración, es preciso analizar el texto del testamento otorgado por el se-ñor Licari. Las cláusulas pertinentes del testamento objeto de este recurso disponen lo siguiente:
—PRIMERO: Que [Philip Licari] nació en la ciudad de New York, New York, en abril veintiuno de mil novecientos siete, hijo legítimo de Frank Licari y Crofissa sic Purpura, ambos fallecidos.
—SEGUNDO: Declara el testador que está casado con doña Flora Dorna y que en dicho matrimonio no han procreado hijos. Que no tiene descendientes alguno (sic) ni en la actualidad tampoco tiene ascendientes, y hace constar además el testador:
A. Que casó (sic)con su actual esposa Flora Dorna el día veintiséis de agosto de mil novecientos cincuenta y ocho y que todos los bienes que posee son de índole ganancial y los mismos son conocidos de su esposa y cuyos bienes aparecen de sus li-bros de cuenta, escritura y otros documentos que se guardan en su residencia.
—TERCERO: Que es su deseo que todo lo que se relacione con sus funerales (sic) y el entierro de su cadáver sea dispuesto por su esposa y del modo que ella estime conveniente.
—CUARTO: Por el presente testamento, el testador insti-tuye, nombra y elige como su única y universal heredero (sic), para todos sus bienes, derechos y acciones, después de pagadas y satisfechas sus deudas, a su esposa, doña Flora Dorna.
—QUINTO: Para cumplimentar lo que deja dispuestd el tes-tador, este nombra como su albacea testamentario a su esposa doña Flora Dorna ... (Enfasis suplido.) Apéndice del Tribunal Supremo, págs. 211-212.
De la lectura de la disposición testamentaria, en virtud de la cual el señor Licari nombra heredera única y univer*470sal de todos sus bienes a la Sra. Flora Doma, no se des-prende que el llamamiento haya sido condicionado de forma alguna; es decir, no se hizo depender la eficacia de la disposición a la ocurrencia de un hecho futuro e incierto. Tampoco se desprende otra conclusión del resto de las pre-citadas disposiciones testamentarias.
La parte demandante fundamenta su contención en parte en el análisis de las cláusulas testamentarias en las que el señor Licari hacía referencia a su entonces esposa, Flora Dorna. Siguiendo igual método de análisis notamos que en las ocasiones en las que el señor Licari hacía refe-rencia a su entonces esposa siempre incluyó su nombre completo, excepto en la cláusula tercera del testamento en la que dispone que todo lo relacionado con su funeral esta-ría a cargo de “su esposa”.
El testador al dejarle todos sus bienes a “su esposa Flora Dorna” lo que hizo fue un llamamiento nominal (“Flora Dorna”) y le añadió la cualidad o relación que tenía esa persona con él al momento de otorgarse el testamento. Que el testador, al hacer el nombramiento, haya incluido esa información accesoria en el testamento no hace que el llamamiento estuviese sujeto a condición alguna. Resolver lo contrario sería interpretar el testamento para “incluir en el testamento lo no dicho”.
A distinto resultado se llegaría si el llamamiento hu-biese estado condicionado (y redactado como tal) a que Flora Dorna mantuviese hasta el momento de la muerte del testador dicha cualidad o relación con éste.
B. A pesar de que el testamento es claro y no impone ninguna condición, la parte demandante sostiene que la intención del testador no pudo haber sido dejarle todos sus bienes a la Sra. Flora Dorna, porque ya se había divorciado de ésta hacía un periodo aproximado de diecisiete (17) años y porque alegadamente les había manifestado a sus sobri-nas que ellas serían sus únicas herederas.
*471Si analizamos cuidadosamente estos argumentos esbo-zados por la parte demandante, podemos concluir que el problema no radica en la claridad o falta de ella en el testamento. El testamento es claro: se hace un llamado puro, no sujeto a condición o carga alguna. El problema que verdaderamente está ante nuestra consideración es que pudo haber un cambio de voluntad del testador. Esto es, que la voluntad o la intención que tenía el testador al momento de otorgar el testamento puede haber sido dife-rente a la que tenía al momento de fallecer. Al momento de otorgar el testamento no hay duda de que su voluntad era dejarle todos sus bienes a Flora Dorna. No obstante, cabe la posibilidad de que en vista de la ocurrencia del divorcio, su voluntad hubiese cambiado y deseara dejarle todos sus bienes a sus sobrinas.
Como señalamos anteriormente, cuando existe una po-sible diferencia entre la voluntad expresada en un testa-mento y la manifestada en una época sucesiva, ha de pre-valecer la primera. Esto es así, porque el testador tenía a su disposición el mecanismo que reconoce nuestro ordena-miento para expresar cualquier cambio de voluntad, de ha-berlo tenido, esto es, la revocación del testamento. Lo que verdaderamente importa no es que en efecto haya ocurrido un cambio de voluntad del testador, sino que se teste de nuevo según la nueva voluntad.
Así pues, el mecanismo que tenía Licari a su disposición para expresar un cambio de voluntad de haberlo tenido era revocar su testamento mediante una de las formas permi-tidas por nuestro ordenamiento. Tuvo diecisiete (17) años para revocar su testamento y optó por no hacerlo y mante-ner la institución de heredero a favor de Flora Dorna. Tam-poco podemos pasar por alto que el señor Licari, a la fecha de su fallecimiento, así como a la fecha en que se otorgó el testamento era abogado admitido a ejercer la profesión en Puerto Rico y debía conocer las leyes relativas a la revoca-*472ción de testamentos. Además, habiendo otorgado un testa-mento abierto, el señor Licari tuvo a su disposición el ase-soramiento de un notario público.
En suma, en el caso de autos surge claramente del tes-tamento la voluntad del señor Licari de dejarle la totalidad de sus bienes a Flora Dorna. No hay nada más que interpretar. Valga señalar que el señor Licari reconoció en el testamento la existencia de otros “familiares” en la cláu-sula sexta del testamento, más no hizo disposición alguna a su favor. Por el contrario, lo que hizo fue expresar su deseo de que se evitara la intervención judicial en cuanto a su testamento para que sus familiares mantuvieran rela-ciones armoniosas entre sí.(5) Además, expresó en su testa-mento el deseo de que éste se cumpliera “religiosamente”.
Ante todas estas circunstancias es innecesario recurrir a prueba extrínseca al testamento para determinar la vo-luntad del testador. Al no ser necesario indagar sobre la intención o voluntad del testador, no erró el tribunal de instancia al dictar sentencia sumariamente ya que en el caso de autos no hay controversia sustancial en cuanto al-gún hecho material. 32 L.P.R.A. Ap. Ill, R.36.3.(6) Precisa-mente por tal razón ambas partes, incluso la parte deman-dante, presentaron ante el foro de instancia sendas mociones en las que se solicitó que se dictara sentencia sumariamente a su favor.
*473IV
Por las razones anteriormente esbozadas, entendemos que el llamamiento hereditario que hizo el Sr. Philip Licari a favor de Flora Dorna es válido. Por tal razón, confirma-mos la sentencia dictada por el Tribunal de Circuito de Apelaciones y devolvemos el caso al Tribunal de Primera Instancia, para que éste resuelva la reconvención presen-tada por Flora Dorna.

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente. El Juez Asociado Señor Fuster Berlin-geri se inhibió.
— O —

 Sobre este extremo basta indicar que en materia de derecho sucesoral esta-mos ante el derecho civilista español, por lo que el punto de partida para el análisis de interrogantes que no hallan respuesta en nuestro ordenamiento jurídico es el Código Civil español y los comentarios y análisis de los más connotados tratadistas de Derecho Civil español. Véase Moreda v. Rosselli, 141 D.P.R. 674 (1996).


 Véase Torre Ginés v. E.L.A., 118 D.P.R. 436 (1987), en el cual se tomó en cuenta el conocimiento legal del testador para interpretar su testamento.


 En nuestro ordenamiento jurídico se reconocen tres (3) formas de revocación de un testamento: la revocación expresa, la tácita y la real. Arts. 668-674 del Código Civil, 31 L.P.R.A. sees. 2231-2237. La revocación expresa es aquella en virtud de la cual el testador, cumpliendo con todas las solemnidades exigidas para hacer un tes-tamento, expresamente revoca un testamento anterior en todo o en parte. Mediante la revocación tácita el testador altera o cambia su voluntad testamentaria otorgando un testamento posterior. La revocación real se produce cuando el testador realiza una acto del cual puede concluirse racionalmente que su autor ha revocado el testa-mento anterior. Este último tipo de revocación sólo está disponible para los testa-mentos cerrados. San Juan, Ex parte, 126 D.P.R. 84 (1990).


 Uno de los fundamentos legales que utiliza la parte demandada para susten-tar su posición es el Art. 696 del Código Civil, 31 L.P.R.A. see. 2285, el cual dispone, en lo pertinente, que “[l]a expresión de una causa falsa de la institución de heredero o del nombramiento de legatario, será considerada como no escrita a no ser que del testamento resulte que el testador no habría hecho tal institución o legado si hubiese conocido la falsedad de la causa”. Dicho artículo es inaplicable a la situación de hechos que tenemos ante nuestra consideración, porque tradicionalmente se ha apli-cado a situaciones en las que la voluntad del testador estuvo viciada por el error. Esta no es la situación en el caso de autos. Para una discusión del alcance de dicho artículo véase Albaladejo, op. cit, págs. 327-352.


 La cláusula sexta del testamento dispone: “Es el deseo ferviente del testador que se evite la intervención judicial, fuera de las gestiones imprescindibles de índole testamentaria, en lo relacionado con su testamento, todo en ahorro de gastos y para que sus familiares conserven entre sí buenas relaciones de amistad y armonía.” Apéndice del Tribunal Supremo, págs. 212-213.


 Al determinar en el caso de marras que de la lectura integral del testamento surge la intención del testador no existe necesidad de considerar hechos extratestamentarios. Cuando luego del análisis testamentario persisten dudas sobre la verdadera intención del testador procede considerar este tipo de prueba. Véase Moreda v. Rosselli, supra.